Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview and email corres with Daniel G. Barry (Reg. No. 65,423) on 23 June, 2022.
The application has been amended as follows: 
1.	(Proposed)  A device for performing computations of a convolutional neural network, the device comprising:
a processing chip including:
a first arrangement of a plurality of tensor arrays including circuitry configured for performing computations according to a default convolutional filter size;
a second arrangement of a plurality of memory cells configured to store outputs of corresponding tensor arrays;
a plurality of intra-element buses, each intra-element bus connecting a tensor array to a memory cell to form a core;
		a plurality of inter-element buses, each inter-element bus connecting at least two cores;
a computer-readable memory storing instructions for configuring the processing chip to perform computations of the convolutional neural network; and
a controller configured by the instructions to:
determine, for a particular convolution of a convolutional layer of the convolutional neural network, a particular convolutional filter size used for the particular convolution;
when the particular convolutional filter size equals the default convolutional filter size, configure a processing unit to include one of the tensor arrays, and configure the processing unit to perform the particular convolution using the default convolutional filter size;
when the particular convolutional filter size is less than the default convolutional filter size, configure the processing unit to include one of the tensor arrays, and configure the processing unit to perform the particular convolution using the default convolutional filter size padded with zeros such that a padded portion with an unpadded portion of the default convolutional filter corresponds to the particular convolutional filter size; and
in response to [[when]] the particular convolutional filter size being [[is]] greater than the default convolutional filter size, configure the processing unit to include multiple tensor arrays from different cores and less than all the memory cells of the different cores to perform the particular convolution, wherein the outputs of the tensor arrays included in the processing unit are sent to the memory cell or memory cells included in the processing unit.

9.	(Proposed)  A method for performing computations of a neural network, the method comprising:
identifying a default filter size of a plurality of tensor arrays included in a processing chip, wherein the processing chip further includes: 
a plurality of intra-element buses, each intra-element bus connecting a tensor array to a memory cell to form a core; and
a plurality of inter-element buses, each inter-element bus connecting at least two cores;

determining, for a particular convolution convolution 
determining that the [[a]] particular filter size is greater than the default filter size; and
in response to determining that the particular filter size is greater than the default filter size, configuring a processing unit to include multiple tensor arrays from different cores and less than all the memory cells within [[of]] the different cores to perform the particular convolution 

11.	(Proposed)  The method of claim 9, wherein the method further comprises:
providing input into the processing chip for the processing chip to perform the particular convolution 
providing an output of the processing chip as an output of the neural network.

17.	(Proposed)  A controller comprising one or more processors configured to:
identify a default filter size of a plurality of tensor arrays included in a processing chip, wherein the processing chip further includes: 
a plurality of intra-element buses, each intra-element bus connecting a tensor array to a memory cell to form a core; and
a plurality of inter-element buses, each inter-element bus connecting at least two cores;

determine, for a particular convolution  convolution 
when the particular filter size equals the default filter size, configure a processing unit to include one of the tensor arrays, and configure the processing unit to perform the particular convolution 
when the particular filter size is less than the default filter size, configure the processing unit to include one of the tensor arrays, and configure the processing unit to perform the particular convolution 
in response to [[when]] the particular filter size being [[is]] greater than the default filter size, configure the processing unit to include multiple tensor arrays from different cores and less than all the memory cells of the different cores to perform the particular convolution 

19.	(Proposed)  The controller of claim 17, wherein the one or more processors are further configured to:
provide input into the processing chip for the processing chip to perform the particular convolution 
provide an output of the processing chip as an output of the neural network.

20.	(Proposed)  The controller of claim 17, wherein the one or more processors are further configured for a particular tensor array to perform a weighting of a fully connected layer of the neural network by instructing the tensor array to use a center value of the default filter for weighting input data and padding remaining values of the default filter with zeros, wherein the controller performs the weighting 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From amended claim 1
	in response to [[when]] the particular convolutional filter size being [[is]] greater than the default convolutional filter size, configure the processing unit to include multiple tensor arrays from different cores and less than all the memory cells of the different cores to perform the particular convolution, wherein the outputs of the tensor arrays included in the processing unit are sent to the memory cell or memory cells included in the processing unit.

The closest prior art of record Shafiee et al. (“ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”). Describes a neural network crossbar array which distributes neural network layer operations across cores. The cores contain tensor arrays, memory, and are interconnected, However, Shafiee does not suggest that the memory of one core is shared with another core so that less memory is consumed for certain operations based on convolutional filter size. Further Du et al. (“A Reconfigurable Streaming Deep Convolutional Neural Network Accelerator for Internet of Things”), describes a neural network array system which is able to reshape convolutional filters that may be greater or less than a default filter size by either padding with zeros or subdividing the filter into sub filters. However, Du does not teach interconnected cores for computing the convolutions or using less than all the memory in the cores for computation of the convolution operations. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122